DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 11/04/2020 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                   
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 16, line 2, “one or more near-field probes” should be changed to --- multiple near-field probes ---. 
          
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1-4, 6-11, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yankowitz et al. (US Pub. 2021/0359551; hereinafter “Yankowitz”).
         Regarding claim 1, Yankowitz discloses an apparatus comprising:         a near-field probe (a near field unit in Fig. 2 for near-field communications) comprising loops or coils (Ltxcoil2) of electrically-conductive material, the near-field probe configured to generate a magnetic field (the Ltxcoil2 generates the magnetic field, see [0012]);         a power amplifier configured to drive the near-field probe (“a wireless charging system to include a power source electrically coupled to a transmitter antenna or antenna array to produce an electromagnetic field. The transmitter device includes a switching power amplifier such Class E amplifier circuit”; see [0012]); and        a shunt capacitance (a shunt capacitor Cparallel, in Fig. 2) coupled in parallel across the loops or coils of the near-field probe (the Cparallel connected in parallel across the Ltxcoil2; see Fig. 2), wherein the shunt capacitance and an inductance of the loops or coils of the near-field probe form part of a resistive-inductive-capacitive (RLC) network (Rtxparasitic, Ltxcoil2 and Cparallel forms as a part of a RCL network; see Fig. 2), and wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance (a result of the Cparallel coupled in parallel across Ltxcoil2 shown in Fig. 2 would increase or amplify the current flowed through the Rtxparasitic, Ltxcoil2, thus also increasing in resistance in the RLC system).        Regarding claim 2 and similarly claim 9, Yankowitz discloses the apparatus of claim 1, Yang further teaches wherein the RLC network is configured to increase an electrical current flowing through the near-field probe in response to a drive voltage relative to an amount of current flowing through the near-field probe without the shunt capacitance in response to the drive voltage (see the configuration shown in Fig. 2).
        Regarding claim 3 and similarly claims 10 and 19, Yankowitz discloses the apparatus of claim 1, further comprising: a tuning network coupled between the near-field probe and the power amplifier; wherein the tuning network comprises multiple tuning capacitors (Csh2 and Cs2) arranged in an L-shaped configuration (see Fig. 2).        Regarding claim 4 and similarly claims 11 and 20, Yankowitz discloses the apparatus of claim 3, further comprising: a series capacitance coupled in series (Cban1a-Cband1b) with the tuning network and the near-field probe; wherein the series capacitance is configured to increase a voltage from the power amplifier toward an input terminal of the near-field probe without the tuning capacitors receiving the increased voltage (see Fig. 6).
     Regarding claim 6, Yankowitz discloses the apparatus of claim 1, Cook further teaches comprising: a signal source (202, Fig. 2) configured to generate an excitation signal; wherein the power amplifier (a switching power amplifier, see [012]) is configured to amplify the excitation signal in order to drive the near-field probe (Ltxcoil2).
     Regarding claim 7, Yankowitz discloses the apparatus of claim 1, wherein the shunt capacitance (Cparallel, in Fig. 2) is coupled to input and output terminals of the near-field probe (see Fig. 2).
      Regarding claim 8 and similarly claim 16, taking claim 8 as an example, Yankowitz discloses an apparatus comprising:        multiple near-field probes (multiple near field communication units 470-472, in Fig. 4) coupled in series (see Fig. 4), each near-field probe (470, 471, or 472) comprising loops or coils (Ltxcoil4a-4c) of electrically-conductive material and configured to generate a magnetic field (the Ltxcoil4a-4c, each generates the magnetic field, see [0012]);         a power amplifier configured to drive the near-field probes (“a wireless charging system to include a power source electrically coupled to a transmitter antenna or antenna array to produce an electromagnetic field. The transmitter device includes a switching power amplifier such Class E amplifier circuit”; see [0012]); and         for each near-field probe, a shunt capacitance (each of shunt capacitors Cparallel 3a-3c, in Fig. 4) coupled in parallel across the loops or coils of the near-field probe (see Fig. 4),          wherein the shunt capacitance and an inductance of the loops or coils of the near-field probe form part of a resistive-inductive-capacitive (RLC) network (each of Rtxparasitic4a-4c, each of Ltxcoil4a-4c and Cparalle3a-3cl forms as a part of a RCL network; see Fig. 2), and wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance (a result of each of Cparallel3a-3c coupled in parallel across Ltxcoil4a-4c shown in Fig. 4 would increase or amplify the current flowed through each of Ltxcoil4a-4c, thus also increasing in resistance in the RLC system).
Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.     Claims 1-2, 5-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. 2016/0181853; hereinafter “Yang”) in view of Cook et al. (US. Pub. 2014/0001882; hereafter “Cook”).
         Regarding claim 1, Yang discloses an apparatus comprising:         a near-field probe (a near field unit in Fig. 1A-C) comprising loops or coils (multi-turn spiral conductive loops or coils L) of electrically-conductive material, the near-field probe configured to generate a magnetic field (the multi-turn spiral conductive loops or coils L generate a magnetic field uniformly, see [0035, 0039]);         a power source (a power source, in Fig. 4 or 710 in Fig. 7, configured to drive the near field unit) configured to drive the near-field probe; and        a shunt capacitance (a shunt capacitor C, in Fig. 1B) coupled in parallel across the loops or coils of the near-field probe (the shunt capacitor C connected in parallel across the loop/coils L; see Fig. 1B), wherein the shunt capacitance and an inductance of the loops or coils of the near-field probe form part of a resistive-inductive-capacitive (RLC) network (a resistor R, inductor L and capacitor C forms as a part of a RLC network, see Figs. 1B-C), and wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance (a shunt capacitance C acts as a multiplier for both the coil inductance and resistance. Adding a small parallel capacitor allows a secondary path for current to follow in a direction opposite to the current in inductor L. Thus, when the combined circuit is driven by a constant current source, the current (I+ΔI) through the L and R is higher than input current (I) which accounts for the increase in equivalent resistance and inductance. See [0038]).
         Yang does not disclose an amplifier for driving the near field unit.          Cook discloses an power amplifier (124, in Fig. 2) configured to drive the near field unit (114).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the charging system of Yang by having a power amplifier configured to drive the near field unit as taught by Cook for purpose of amplifying the power signal which is used to drive the near field unit in order to meet the system design and specification requirement.
        Regarding claim 2 and similarly claims 9 and 17, Yang and Cook disclose the apparatus of claim 1, Yang further teaches wherein the RLC network is configured to increase an electrical current flowing through the near-field probe in response to a drive voltage relative to an amount of current flowing through the near-field probe without the shunt capacitance in response to the drive voltage (see Fig. 1C and [0038]).
      Regarding claim 5 and similarly claims 12 and 18, Yang and Cook disclose the apparatus of claim 1, further comprising: multiple cables electrically coupling the power amplifier (wiring electrically connected the power amplifier 124 of Cook) and the near-field probe (the near field unit of Yang); wherein the RLC network is configured to increase the resistance of the near-field probe in order to decrease electrical losses associated with the multiple cables ([0038] of Yang a shunt capacitor connected parallel across the coils L would provide the current through L and R is higher than input current which accounts for the increase in equivalent resistance and thus decrease electrical losses associated with the wiring).
     Regarding claim 6 and similarly claim 14, Yang and Cook disclose the apparatus of claim 1, Cook further teaches comprising: a signal source (122, Fig. 2) configured to generate an excitation signal; wherein the power amplifier (126) is configured to amplify the excitation signal in order to drive the near-field probe (114).
     Regarding claim 7 and similarly claim 15, Yang and Cook disclose the apparatus of claim 1, wherein the shunt capacitance (C, in Fig. 1B) is coupled to input and output terminals of the near-field probe (see Fig. 1B).
      Regarding claim 8 and similarly claim 16, taking claim 8 as an example, Yankowitz discloses an apparatus comprising:        multiple near-field probes (multiple near field units, in Fig. 3-4 or Fig. 7) coupled in series (see Fig. 3-4 or Fig. 7), each near-field probe (470, 471, or 472) comprising loops or coils (L1, L2,or ...L5 in Fig. 4) of electrically-conductive material and configured to generate a magnetic field (the multi-turn spiral conductive loops or coils of L1-L5 generate a magnetic field uniformly, see [0035, 0039]);         a power amplifier configured to drive the near-field probes (a power source, in Fig. 4 or 710 in Fig. 7, configured to drive the near field units); and         for each near-field probe, a shunt capacitance (each of shunt capacitors C12-C45, in Fig. 4) coupled in parallel across the loops or coils of the near-field probe (see Fig. 4),          wherein the shunt capacitance and an inductance of the loops or coils of the near-field probe form part of a resistive-inductive-capacitive (RLC) network (each of resistors R1-R5, each of inductors L1-L5 and each of capacitors C12-C45 forms as a part of a RLC network, see Fig. 4), and wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance (a shunt capacitance C acts as a multiplier for both the coil inductance and resistance. Adding a small parallel capacitor allows a secondary path for current to follow in a direction opposite to the current in inductor L. Thus, when the combined circuit is driven by a constant current source, the current (I+ΔI) through the L and R is higher than input current (I) which accounts for the increase in equivalent resistance and inductance. See [0038]).         Yang does not disclose an amplifier for driving the near field unit.          Cook discloses an power amplifier (124, in Fig. 2) configured to drive the near field unit (114).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the charging system of Yang by having a power amplifier configured to drive the near field unit as taught by Cook for purpose of amplifying the power signal which is used to drive the near field unit in order to meet the system design and specification requirement.
     Regarding claim 13, Yang and Cook disclose the apparatus of claim 8, further comprising: at least one cable electrically coupling the near-field probes in series (wiring electrically connected the near field probe of Yang); wherein the RLC networks are configured to decrease an electrical voltage and an electrical current passing through the at least one cable between the near-field probes (see Fig. 1C and [0038] of Yang).


Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Ikefuji (U.S Pat. 10778046) discloses non-contact power feeding system (see specification for more details).              Buchsbaum (U.S Pub. 10237000) discloses a method for compensating phase shift is provided (see specification for more details).
              Seol (U.S Pub. 20090325488) discloses a portable terminal includes a Near Field Communication (NFC) module including a plurality of amplifiers (see specification for more details).



Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/13/2022